                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


      JAMES J. BINNS, ESQ.,                     :
      as sole shareholder of                    :
      JAMES J. BINNS, P.C.,                     :
      Plaintiff,                                :
                                                :      Civil Action
             v.                                 :      No. 18-1166
                                                :
      BB&T BANK                                 :
           Defendant.                           :


                                        ORDER

      This 6th day of May, 2019, upon consideration of Defendant’s Motion for Summary

Judgment (ECF No. 38), it is hereby ORDERED that Defendant’s Motion for Summary

Judgment is GRANTED.




                                                      /s/ Gerald Austin McHugh
                                                United States District Judge




                                            1
